EXHIBIT 10.2

 

CONSOLIDATED, AMENDED AND RESTATED PROMISSORY NOTE

$300,000,000.00                                                                                                                                                                                                                                                                                                                                                                                                                       
New York, New York
                                                                                                                              
February 28, 2014

FOR VALUE RECEIVED, 731 OFFICE ONE LLC, a Delaware limited liability company, as
maker, having its principal place of business at c/o Alexander’s, Inc., 210
Route 4 East, Paramus, New Jersey 07652 (together with its successors and
assigns, “Borrower”), hereby unconditionally promises to pay to the order of
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, having an address
at 60 Wall Street, 10th Floor, New York, New York 10005 (collectively, together
with its successors and/or assigns, “Lender”), or at such other place as Lender
may from time to time designate in writing, the principal sum of THREE HUNDRED
MILLION AND NO/100 DOLLARS ($300,000,000.00), or so much thereof as is advanced
pursuant to that certain Loan Agreement dated the date hereof between Borrower
and Lender (as the same may be amended, modified, supplemented, replaced or
otherwise modified from time to time, the “Loan Agreement”) in lawful money of
the United States of America, with interest thereon to be computed from the date
of this Consolidated, Amended and Restated Promissory Note (this “Note”) at the
Interest Rate (as defined in the Loan Agreement), and to be paid in accordance
with the terms of this Note and the Loan Agreement.  All capitalized terms not
defined herein shall have the respective meanings set forth in the Loan
Agreement.

This Note is intended to consolidate, amend and restate in their entirety those
certain promissory notes (collectively, the “Existing Notes”) described on
Exhibit A attached hereto and made a part hereof, which Existing Notes are now
held by Lender.  This Note is not intended to create any new indebtedness nor
intended to constitute a novation as to Borrower’s obligations under the
Existing Notes.

PAYMENT TERMS

Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note and all other amounts due under the Loan Agreement
and the other Loan Documents from time to time outstanding, at the rates and at
the times specified in the Loan Agreement, and the outstanding balance of the
principal sum of this Note and all accrued and unpaid interest thereon and all
other amounts due under the Loan Agreement and the other Loan Documents shall be
due and payable on the Maturity Date.

DEFAULT AND ACCELERATION

The Debt shall without notice become immediately due and payable at the option
of Lender upon the occurrence of any Event of Default.

LOAN DOCUMENTS

This Note is secured by the Mortgage and the other Loan Documents.  All of the
terms, covenants and conditions contained in the Loan Agreement, the Mortgage
and the other Loan Documents are hereby made part of this Note to the same
extent and with the same force as if they were fully set forth herein.  In the
event of a conflict or inconsistency between the terms of

 

--------------------------------------------------------------------------------

 

 

this Note and the Loan Agreement, the terms and provisions of the Loan Agreement
shall govern.

SAVINGS CLAUSE

Notwithstanding anything to the contrary contained herein, (a) all agreements
and communications between Borrower and Lender are hereby and shall
automatically be limited so that, after taking into account all amounts deemed
to constitute interest, the interest contracted for, charged or received by
Lender shall never exceed the Maximum Legal Rate, (b) in calculating whether any
interest exceeds the Maximum Legal Rate, all such interest shall be amortized,
prorated, allocated and spread over the full amount and term of all principal
indebtedness of Borrower to Lender, and (c) if through any contingency or event,
Lender receives or is deemed to receive interest in excess of the Maximum Legal
Rate, any such excess shall be deemed to have been applied toward the payment of
the principal of any and all then outstanding indebtedness of Borrower to
Lender, or if there is no such indebtedness, shall immediately be returned to
Borrower.

NO ORAL CHANGE

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party(ies) against
whom enforcement of any modification, amendment, waiver, extension, change,
discharge or termination is sought.

WAIVERS

Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby jointly and severally waive presentment and demand for
payment, notice of dishonor, notice of intention to accelerate, notice of
acceleration, protest and notice of protest and non-payment and all other
notices of any kind, except as may otherwise be required by the Loan Agreement. 
No release of any security for the Debt or extension of time for payment of this
Note or any installment hereof, and no alteration, amendment or waiver of any
provision of this Note, the Loan Agreement or the other Loan Documents made by
agreement between Lender and any other Person shall release, modify, amend,
waive, extend, change, discharge, terminate or affect the liability of Borrower
or any other Person who may become liable for the payment of all or any part of
the Debt under this Note, the Loan Agreement or the other Loan Documents.  No
notice to or demand on Borrower shall be deemed to be a waiver of the obligation
of Borrower or of the right of Lender to take further action without further
notice or demand as provided for in this Note, the Loan Agreement or the other
Loan Documents.  If Borrower is a partnership or limited liability company, the
agreements herein contained shall remain in force and be applicable,
notwithstanding any changes in the individuals or entities comprising the
partnership or limited liability company, and the term “Borrower,” as used
herein, shall include any alternate or successor partnership or limited
liability company, but any predecessor partnership or limited liability company
and its partners or members shall not thereby be released from any liability. 
If Borrower is a corporation, the agreements contained herein shall remain in
full force and be applicable, notwithstanding any changes in the shareholders
comprising, or the officers and directors relating to, the corporation, and the
term

2

--------------------------------------------------------------------------------

 

 

“Borrower,” as used herein, shall include any alternative or successor
corporation, but any predecessor corporation shall not be relieved of liability
hereunder.  (Nothing in the foregoing two sentences shall be construed as a
consent to, or a waiver of, any prohibition or restriction on transfers of
interests in such partnership, limited liability company or corporation which
may be set forth in the Loan Agreement, the Mortgage or any other Loan
Document.)

TRANSFER

Upon the transfer of this Note by Lender in accordance with the Loan Agreement,
Borrower hereby waiving notice of any such transfer, Lender may deliver all the
collateral mortgaged, granted, pledged or assigned pursuant to the Loan
Documents, or any part thereof, to the transferee who shall thereupon become
vested with all the rights herein or under applicable law given to Lender with
respect thereto, and Lender shall thereafter forever be relieved and fully
discharged from any liability or responsibility in the matter; but Lender shall
retain all rights and obligations with respect to any liabilities and the
collateral not so transferred.

EXCULPATION

The provisions of Section 10.1 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.

GOVERNING LAW; JURISDICTION; SERVICE OF PROCESS

THIS NOTE WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY BORROWER AND
ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THIS NOTE WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS NOTE
AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS)
AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA.  TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS NOTE AND
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF
OR RELATING TO THIS NOTE MAY AT LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND BORROWER WAIVES ANY

3

--------------------------------------------------------------------------------

 

 

OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING.  BORROWER AGREES THAT SERVICE OF PROCESS UPON BORROWER AT
THE ADDRESS FOR BORROWER SET FORTH HEREIN AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGE IN THE ADDRESS FOR BORROWER SET FORTH HEREIN,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE AN AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH AGENT AND OFFICE SHALL BE DESIGNATED AS THE
PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE
AN AUTHORIZED AGENT IF BORROWER CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK. 
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST BORROWER IN ANY OTHER JURISDICTION.

WAIVER OF JURY TRIAL

BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND FOREVER WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT
THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST, WITH REGARD TO THIS NOTE, THE
MORTGAGE OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION
ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY BORROWER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE.  LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH
IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

SUCCESSORS AND ASSIGNS

This Note shall be binding upon, and shall inure to the benefit of, Borrower and
Lender and their respective successors and permitted assigns.  Lender shall have
the right to assign or transfer its rights under this Note in connection with
any assignment of the Loan and the Loan Documents in accordance with the terms
of the Loan Agreement.  Any assignee or transferee of Lender shall be entitled
to all the benefits afforded to Lender under this Note.  Borrower shall not have
the right to assign or transfer its rights or obligations under this Note
without the prior written consent of Lender, except as provided in the Loan
Agreement, and any attempted assignment without such consent shall be null and
void.

4

--------------------------------------------------------------------------------

 

 

 

NOTICES

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.

JOINT AND SEVERAL LIABILITY

If more than one Person has executed this Note as “Borrower,” the
representations, covenants, warranties and obligations of all such Persons
hereunder shall be joint and several.

[NO FURTHER TEXT ON THIS PAGE]

5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Lender has duly executed this Note as of the day and year
first above written.

BORROWER:

731 OFFICE ONE LLC, a Delaware limited liability company

 

By:        731 OFFICE ONE HOLDING LLC, a Delaware limited liability company, its
sole member




By:      Alexander’s Inc., a Delaware corporation, its sole member


                                                                             
By:      /s/ Alan J. Rice                c 
                                                                                    
    Name: Alan J. Rice
                                                                                        
Title: Secretary 



 

 

 

 

 

731 Lexington – Consolidated, Amended and Restated Promissory Note

--------------------------------------------------------------------------------

 

 

LENDER:




GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation


By:   /s/ David Goodman                a  
         Name: David Goodman
         Title: Director


By:   /s/ Lisa Paterson                      n 
         Name: Lisa Paterson
         Title: Director

731 Lexington – Consolidated, Amended and Restated Promissory Note

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Existing Notes

1.         Consolidated, Amended and Restated Supplemental Loan Note (No. 3) in
the original principal amount of $22,940,962, dated January 28, 2004, by 731
Commercial LLC and 731 Residential LLC in favor of Hypo Real Estate Capital
Corporation, as assigned by that certain Allonge, dated February 13, 2004, to
German American Capital Corporation.

2.         Consolidated, Amended and Restated Project Loan Note (No. 3) in the
original principal amount of $15,587,546, dated January 28, 2004, by 731
Commercial LLC and 731 Residential LLC in favor of Hypo Real Estate Capital
Corporation, as assigned by that certain Allonge Endorsement, dated February 13,
2004, to German American Capital Corporation.

3.         Substitute Mortgage Note C (No. 3) in the original principal amount
of $236,471,492, dated January 28, 2004, by 731 Commercial LLC and 731
Residential LLC in favor of Hypo Real Estate Capital Corporation, as assigned by
that certain Allonge Endorsement, dated February 13, 2004, to German American
Capital Corporation.

4.        Substitute Subordinate Building Loan Note in the original principal
amount of $125,000,000, dated February __, 2004, by 731 Commercial LLC and 731
Residential LLC in favor of Hypo Real Estate Capital Corporation, as assigned by
that certain Allonge Endorsement, dated February 13, 2004, to German American
Capital Corporation.

5.        Amended, Restated and Consolidated Note in the original principal
amount of $400,000,000, dated February 13, 2004, by 731 Office One LLC in favor
of German American Capital Corporation.  Consolidates Notes 1 – 4.

6.         Note Exchange Agreement, dated February 13, 2004, by and between 731
Office One LLC and German American Capital Corporation.  Exchanges Note 5 for
Notes 7 – 12.

7.         Promissory Note A-1 in the original principal amount of $90,000,000,
dated February 13, 2004, by 731 Office One LLC in favor of German American
Capital Corporation.

8.         Promissory Note A-2 in the original principal amount of $95,000,000,
dated February 13, 2004, by 731 Office One LLC in favor of German American
Capital Corporation.

9.         Promissory Note A-3 in the original principal amount of $35,000,000,
dated February 13, 2004, by 731 Office One LLC in favor of German American
Capital Corporation.

10.       Promissory Note A-4 in the original principal amount of $94,000,000,
dated February 13, 2004, by 731 Office One LLC in favor of German American
Capital Corporation.

Exhibit A-1

--------------------------------------------------------------------------------

 

 

11.       Note A-X in the original notional amount of $86,000,000, dated
February 13, 2004, by 731 Office One LLC in favor of German American Capital
Corporation.

12.       Promissory Note B in the original principal amount of $86,000,000,
dated February 13, 2004, by 731 Office One LLC in favor of German American
Capital Corporation, as assigned by that certain Allonge, dated February 13,
2004, to 731 Funding LLC, as assigned by that certain Allonge to Promissory Note
B, dated February 27, 2014, to German American Capital Corporation.

13.       Promissory Note A-1 in the original principal amount of $125,000,000,
dated June 3, 2004, by 731 Office One LLC in favor of German American Capital
Corporation, as assigned by that certain Allonge, dated June 3, 2004, to Wells
Fargo Bank, N.A., as Trustee for the registered holders of COMM 2004-LNB3
Commercial Mortgage Pass-Through Certificates, as assigned by that certain
Allonge, dated February 24, 2014, to German American Capital Corporation.

14.       Promissory Note A-2 in the original principal amount of $65,000,000,
dated June 3, 2004, by 731 Office One LLC in favor of German American Capital
Corporation, as assigned by that certain Allonge, dated June 3, 2004, to Wells
Fargo Bank, N.A., as Trustee for the registered holders of GE Commercial
Mortgage Corporation, Commercial Mortgage Pass-Through Certificates, Series
2004-C3, as assigned by that certain Allonge, dated February 25, 2014, to German
American Capital Corporation.

15.       Promissory Note A-3 in the original principal amount of $50,000,000,
dated June 3, 2004, by 731 Office One LLC in favor of German American Capital
Corporation, as assigned by that certain Allonge, dated June 3, 2004, to LaSalle
Bank, N.A., as trustee for the registered holders of GMAC Commercial Mortgage
Securities, Inc., Mortgage Pass-Through Certificates, Series 2004-C2, as
assigned by that certain Allonge, dated February 25, 2014, from U.S. Bank N.A.,
as Trustee, as successor by merger to LaSalle Bank, N.A., as trustee for the
registered holders of GMAC Commercial Mortgage Securities, Inc., Mortgage
Pass-Through Certificates, Series 2004-C2 to German American Capital
Corporation.

16.       Promissory Note A-4 in the original principal amount of $74,000,000,
dated June 3, 2004, by 731 Office One LLC in favor of German American Capital
Corporation, as assigned by that certain Allonge, dated June 3, 2004, to Wells
Fargo Bank, N.A., as Trustee for the registered holders of COMM 2004-LNB4
Commercial Mortgage Pass-Through Certificates, as assigned by that certain
Allonge, dated February 25, 2014, to German American Capital Corporation.

Notes 7 – 10 where exchanged and replaced by Notes 13 – 16.



 
 